Citation Nr: 0116973	
Decision Date: 06/22/01    Archive Date: 06/28/01	

DOCKET NO.  01-05 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private hospital care administered from 
April 20, 2000, to April 24, 2000.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from February 1973 to 
March 1979.

This matter arises from an August 2000 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Oklahoma City, Oklahoma, that denied the benefit now sought 
on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran received 
inpatient treatment at a private hospital from April 20, 
2000, to April 24, 2000, for left renal calculus.

2.  During the veteran's unauthorized private hospital care 
from April 20, 2000, to April 24, 2000, service connection 
was in effect for a disability of the skeletal system, 
evaluated as 10 percent disabling, sinusitis, residuals of a 
foot injury, scars, and paralysis of a nerve, all of which 
were evaluated as noncompensable.

3.  VA medical facilities were feasibly available when the 
veteran received unauthorized private hospital care from 
April 20, 2000, to April 24, 2000.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized private hospital care from April 20, 2000, to 
April 24, 2000, have not been met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. §§ 17.120, 17.121 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus has not been 
considered by the agency of original jurisdiction, there is 
no prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  In addition, the agency of original jurisdiction has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the appellate record.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim.  In short, the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of the evidence needed to substantiate his claim, and 
the Board will proceed with appellate disposition on the 
merits.

The veteran is seeking payment or reimbursement for the cost 
of hospital care administered without prior VA authorization 
at a non-VA medical facility from April 20, 2000, to 
April 24, 2000.  He contends that VA should indemnify him 
against the cost of medical expenses that he incurred as a 
result of such inpatient treatment because his initial 
admission was the result of a medical emergency, because the 
disability for which he was treated is related to a service-
connected disability, because the admission to a non-VA 
medical facility resulted from prior improper VA medical 
treatment, and because VA medical facilities were not 
feasibly available at the time.

The Board notes that the veteran has not contended that the 
treatment that he received at a non-VA medical facility from 
April 20, 2000, to April 24, 2000, had previously been 
authorized by VA.  Nor does the record indicate as much.  As 
such, the provisions of 38 U.S.C.A. § 1703 (West 1991) and 
38 C.F.R. § 17.54 (2000) are not for application.  See 
generally Similes v. Brown, 5 Vet. App. 555 (1994).  Thus, 
the Board must consider the pertinent provision for a veteran 
entitled to VA medical care who obtains treatment at a non-VA 
medical facility.  Pursuant to 38 U.S.C.A. § 1728, the 
Secretary of Veterans Affairs may, under such regulations as 
prescribed, reimburse a veteran for the reasonable value of 
such care or services for which the veteran has made payment.  
See Malone v. Gober, 10 Vet. App. 539, 541 (1997) quoting 
38 U.S.C.A. § 1728(a).  In any case where reimbursement would 
be in order for the veteran under Section 1728(a), "the 
Secretary may, in lieu of reimbursing such veteran, make 
payment of the reasonable value of care or services 
directly...to the hospital or other health facility 
furnishing the care or services."  38 U.S.C.A. § 1728(b).

Such reimbursement is available only where:  (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; 
(2) such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a nonservice-connected disability associated with and 
held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in 
Section 3101(9) of this Title), and (ii) is medically 
determined to have been in need of care or treatment; and 
(iii) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  See 
38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  The United States 
Court of Appeals for Veterans Claims has observed that given 
the use by Congress of the conjunctive "and" in the statute 
"all three statutory requirements would have to be met before 
reimbursement could be authorized."  See Malone, 10 Vet. App. 
at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

The provisions of 38 C.F.R. § 17.53 (2000), also for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  See 38 C.F.R. §§ 17.52, 17.53 (2000).  No 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  See 38 C.F.R. § 17.130 (2000).

At the time of the private treatment received by the veteran 
from April 20, 2000, to April 24, 2000, service connection 
was in effect for a disability of the skeletal system, 
sinusitis, residuals of a foot injury, scars, and paralysis 
of a nerve; the veteran's combined disability rating was 
10 percent at that time.  On April 20, 2000, the veteran was 
admitted to the Emergency Room of Comanche County Memorial 
Hospital in Lawton, Oklahoma, complaining of the acute onset 
of left flank pain.  The pain radiated down into the 
veteran's left testicle, and was associated with some nausea 
and vomiting.  An intravenous pyelogram revealed an 
obstructed kidney due to a large left renal pelvis stone.  
The veteran was admitted for pain control and stent 
placement.  The consultation report completed by a physician 
at Comanche County Memorial Hospital on April 20, 2000, 
indicated that, despite the veteran's complaints of the acute 
onset of left flank pain, he was in no acute distress when 
first examined.  In addition, the veteran indicated that he 
had been having the left flank pain periodically for some 
time, and that it had become more intense just recently.  On 
April 21, 2000, cystoscopy, left retrograde pyelogram, and 
placement of a left ureteral stent were performed.  The 
veteran convalesced until his discharge on April 24, 2000.  
On the latter date, a VA employee was contacted by a member 
of the staff of Comanche County Memorial Hospital for the 
express purpose of making a followup appointment with a VA 
urologist.

The veteran concedes that he currently is not service 
connected for left renal calculi.  However, he contends that, 
once service connection has been established for his 
hypertension, it should also be granted for left renal 
calculi as secondary thereto.  The record does not reflect 
any relationship between the left renal calculi for which the 
veteran was treated during the period in question and his 
hypertension.  Thus, even if service connection were to be 
granted for hypertension, it does not follow that it would be 
granted for left renal calculi.  In any case, the veteran had 
not been granted service connection for left renal calculi at 
the time the treatment was rendered.  In addition, there is 
no indication that the veteran made any attempt to seek 
treatment at a VA medical facility.  He has stated that, 
because of the physical distress that he experienced on 
April 20, 2000, it was not feasible for him to travel to a VA 
medical facility.  Assuming this to be true, the record still 
is devoid of any attempt by the veteran or the private 
medical facility to have the veteran transferred to a VA 
facility.  Instead, the record indicates only that VA was 
contacted on April 24, 2000, the date of the veteran's 
discharge from Comanche County Memorial Hospital, for the 
sole purpose of scheduling him for followup treatment with a 
VA urologist.

The Board emphasizes that all three of the criteria stated 
under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 must be met 
to establish entitlement to payment or reimbursement of the 
cost of unauthorized medical service, and all of the criteria 
are not met in this case.  The veteran was not treated for a 
disability deemed to be service connected in nature; nor was 
he treated for a disability that was aggravating a service-
connected disability.  Assuming, without deciding, that the 
services rendered were for a medical emergency of such nature 
that delay would have been hazardous to the veteran's life or 
health, nevertheless, it has not been demonstrated that VA 
medical facilities were not feasibly available on April 20, 
2000.  As previously noted, the consultation report completed 
by a physician at Comanche County Memorial Hospital on 
April 20, 2000, indicated that, although the veteran 
presented to the emergency room of that facility complaining 
of severe left groin and testicular pain, he was not in acute 
distress at the time of the examination.  Surgery was not 
performed until the next day.  The record does not indicate 
that the veteran could not be transported to a VA medical 
facility on April 20, 2000.  Because it appears that VA 
medical facilities were feasibly available during the period 
of the veteran's hospitalization from April 20, 2000, to 
April 24, 2000, all of the criteria stated under 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120 have not been met in this case.  
Consequently, as there is no legal basis upon which to allow 
the claim, it must be denied.


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized non-VA inpatient medical care administered from 
April 20, 2000, to April 24, 2000, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

